Citation Nr: 1000626	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities,  bilateral, claimed as due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  The Veteran served in the Republic of Vietnam (RVN). 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By that rating action, the RO, in part, denied 
service connection for peripheral neuropathy of the upper 
extremities, bilateral, claimed as due to Agent Orange 
exposure.

In October 2007, the Board remanded the service connection 
claim on appeal, to include as due to Agent Orange exposure 
to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration. 

On VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the Veteran in March 2009, he argued that he had 
pain in his upper and lower back.  He also indicated that he 
had developed reactive hypoglycemia.  The Board has construed 
the Veteran's statement as a petition to reopen a previously 
denied claim for service connection for a cervical spine 
disorder (see January 2007 unappealed rating action, wherein 
the RO denied service connection for a cervical spine 
condition (claimed as a neck condition)), as well as inferred 
claims for service connection for a low back disorder and 
reactive hypoglycemia.  (See VA Form 21-4138, dated and 
signed by the Veteran in March 2009).  VA has a duty to 
adjudicate all claims reasonably raised by the record.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  

With his March 2009 submission, the Veteran also reported 
that he was scheduled for a VA Agent Orange Registry 
Examination, to be held on December 3, 2009.  Because VA has 
a duty to obtain all relevant VA and Governmental records 
prior to adjudication of a claim, the AMC/RO will be directed 
to obtain the results of the December 2009 examination.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Thus, in view of the foregoing, the Board finds that the 
following three (3) issues have been reasonably raised by the 
evidence of record:  (1) Whether new and material evidence 
has been received to reopen a previously denied claim for 
service connection for a cervical spine disorder; (2) 
Entitlement to service connection for a low back disorder and 
(3) Entitlement to service connection for reactive 
hypoglycemia.  As these issues have not been developed for 
appellate review, they are REFERRED to the RO for 
adjudication and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds it must again remand the service connection 
claim on appeal for appropriate medical clarification.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
in the directives outlined in the indented paragraphs below.

The Veteran contends that he has peripheral neuropathy as the 
result of having been exposed to Agent Orange while serving 
in the RVN, and, alternatively, that it is secondary to his 
service-connected residuals of head trauma.  

As the Veteran served in the RVN, he is, therefore, presumed 
to have been exposed to an herbicide agent, such as Agent 
Orange, during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2009); Haas v. Nicholson, 20 Vet. App. 257 
(2006).  

In October 2007, and in light of conflicting private and VA 
medical evidence, reflecting that the Veteran had bilateral 
hand and upper extremity pain that was the result of in-
service Agent Orange exposure and peripheral neuropathy of 
the upper extremities (bilateral) that was unrelated to the 
service-connected residuals of head trauma, respectively, the 
Board remanded the service connection claim on appeal for a 
clarifying medical examination.  (See October 2004 report, 
prepared by J. P. V., D. O., and August 2006 VA opinion, 
respectively).  

In its October 2007 remand directives, the Board requested 
that the examining physician provide an opinion as to whether 
or not the Veteran's peripheral neuropathy of the upper 
extremities (bilateral) had been caused or aggravated by any 
incident of active duty service, to include presumed exposure 
to herbicides (such as Agent Orange), or was secondary to the 
service connected residuals of a head injury.  The Board 
specifically instructed the examining physician to presume 
that the Veteran had been exposed to herbicides in the RVN 
from 1965 to 1976.  (See October 2007 Board remand pages 
(pgs.) 5-6).  

Pursuant to the Board's October 2007 remand directives, VA 
examined the Veteran in October 2009.  The October 2009 VA 
examiner concluded, after a claims file review and physical 
evaluation of the Veteran, that the etiology of his 
peripheral neuropathy of the upper and lower extremities was 
"unclear."  In reaching this conclusion, the VA examiner 
did not presume the Veteran's exposure to herbicides in the 
RVN, as specifically instructed by the Board in its October 
2007 remand directives.  Instead, the VA examiner stated, 
after noting the Veteran's symptoms of ongoing neuropathy, 
"The patient says (italics added for emphasis) he was 
exposed to herbicide and Agent Orange in service.  However, 
it was not well documented after he came out of service in 
his service treatment records."  In addition, although the 
examiner noted that the Veteran had a history of headaches 
ever since he had been injured during military service, he 
did not provide an opinion as to whether any currently 
diagnosed peripheral neuropathy of the upper extremities was 
secondary to the service-connected residuals of head trauma, 
also requested by the Board in its October 2007 remand 
directives.  

Consequently, the Board finds that additional development is 
required prior to final Board adjudication of the service 
connection claim on appeal.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  The AMC/RO will ascertain whether the 
Veteran has received any medical 
treatment for peripheral neuropathy of 
the upper extremities, bilateral that is 
not evidenced by the record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file, 
in particular that reflecting the Agent 
Orange Registry Examination scheduled for 
December 3, 2009.  The AMC/RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The AMC/RO must arrange for a 
review of the claims file by the VA 
examiner who examined the Veteran in 
October 2009, who must provide an 
opinion on the relationship between the 
Veteran's peripheral neuropathy of the 
upper extremities and his period of 
military service, to include his 
presumed exposure to Agent Orange in 
the RVN.  The examiner is hereby 
informed that the Veteran's exposure to 
Agent Orange in the RVN is presumed.  
The Veteran's claims file must be made 
available to the reviewer.  The AMC/RO 
must ensure the following are 
accomplished:
    
a.  The October 2009 examiner must also 
express an opinion as to whether the 
Veteran's peripheral neuropathy of the 
upper extremities is causally related 
to, or has been aggravated by, the 
service-connected residuals of head 
trauma.  The rationale for all opinions 
expressed should be provided.
    
b.  If the October 2009 examiner 
determines that there is no causal 
connection between the Veteran's 
peripheral neuropathy of the upper 
extremities and the service-connected 
residuals of head trauma, he must 
provide an opinion on the percentage, 
if any, that the peripheral neuropathy 
of the upper extremities is due to this 
service-connected disability.
    
c.  If the examiner who saw the Veteran 
in October 2009 is unavailable, the 
AMC/RO must obtain the above-requested 
opinions, after a review of the claims 
file, from another appropriate health 
care provider.

d.  If the October 2009 examiner, or 
other appropriate health care provider, 
determines that a current examination 
is required in order to provide a 
reasoned opinion, an examination of the 
Veteran should be conducted, to include 
any appropriate tests, and a copy of 
the examination report must be 
associated with the claims file. If 
such an examination is conducted, the 
claims folder, and a copy of this 
remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated.
    
3.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
    
4.  After the above has been completed, 
the AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the reviewer report and 
examination report, if any.  If any 
report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the providing health care 
provider for corrective action.

5.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim for 
service connection for peripheral 
neuropathy of the upper extremities, 
claimed as secondary to Agent Orange 
exposure in light of all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The AMC/RO is REFERRED to the raised claims noted in the 
Introduction, which may warrant additional development prior 
to the return of this case to the Board.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


